Citation Nr: 0632886	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
granted service connection and a 50 percent rating for PTSD, 
effective July 28, 1998.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in October 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical and personnel records; various lay statements; and VA 
treatment records, including examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  See id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates the examiner's assessment of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.

The RO has assigned a 50 percent rating for PTSD, effective 
July 28, 1998 (the effective date of service connection).  

VA treatment records dated from February 1998 to April 2003 
show that the veteran was treated for disorders including 
PTSD.  A December 1999 report from a VA therapist indicated 
that the veteran's diagnosis was PTSD, chronic and severe.  A 
May 2000 entry related an impression of history of PTSD and a 
GAF score of 70 was assigned and a June 2000 entry indicated 
an impression of PTSD with a GAF score of 58.  

An August 2000 VA psychiatric evaluation report noted that 
the veteran lived alone and that he worked as a substitute 
teacher.  It was reported that he complained of a number of 
symptoms that had been present since Vietnam, but that they 
had worsened over the previous four to five years.  It was 
noted that the symptoms included depression, difficulty 
concentrating, not wanting to be around other people, 
nightmares of Vietnam, staying in bed most of the day, no sex 
drive, intrusive memories of events in Vietnam with ensuing 
severe anxiety, panic attacks, poor sleep and feelings of 
worthlessness.  The veteran stated that he avoided war movies 
and parades and that he would get quite anxious with sudden 
noises such as fireworks.  He indicated that his anxiety 
attacks consisted of tightness in his chest as well as a 
sensation of indigestion and nausea.  It was noted that the 
veteran was unclear about how often such attacks occurred.  
He reported that he was more anxious when he was not called 
for substitute teaching work.  The diagnosis was PTSD.  A GAF 
score of 45 was assigned.  The examiner commented that the 
GAF score was based on poor social functioning and that the 
veteran's having no friendships, living alone, and having 
infrequent contact with his family.  

A December 2002 psychosocial assessment report noted that the 
veteran reported that after discharge he worked at a railroad 
for thirteen years and then found employment as an art 
teacher for ten years.  He stated that since that time, he 
had worked as a substitute teacher for different school 
districts and as a continuing education teacher.  The veteran 
reported having panic attacks on an infrequent basis and 
indicated that, currently, he was not taking any psychotropic 
medications.  It was noted that he was never married, that he 
had no children, and that he had lived in his own home for 
many years.  He denied suicidal or homicidal ideation.  As to 
an assessment, the social worker indicated that the veteran 
was a highly anxious, fretful, depressed, and worrisome 
individual.  The social worker stated that the veteran's 
symptoms were clearly long-term in nature and that they 
appeared, at the very least, to have been exacerbated by his 
experience in Vietnam.  It was noted that the veteran was 
obsessive, that he had chronic sleep problems and exaggerated 
thinking, that he was resistant to medication, and that he 
was self-isolating.  The impression included adjustment 
disorder with mixed anxious and depressed mood; rule out 
anxiety disorder not otherwise specified; rule out depressive 
disorder not otherwise specified; and rule out PTSD.  A GAF 
score of 50 was assigned.  An April 2003 social survey report 
related an impression of adjustment disorder with anxiety and 
depression and some levels of PTSD.  

A May 2003 VA psychiatric examination report noted that the 
veteran was never married, that he had no children, and that 
he lived alone with no significant other.  It was reported 
that he continued to take medication for chronic sleep 
problems and that he stated that he only got four to five 
hour sleep a night.  The veteran indicated that the war in 
Iraq was bringing back a lot of traumatic Vietnam memories 
that he had.  He reported a history of working at a railroad 
for fourteen years, obtaining an associate's degree in the 
1980s, receiving a college diploma in the 1990s, and working 
as a substitute teacher for four years at an elementary 
school.  The veteran stated that he had not been called in 
the past one and one-half years as a substitute teacher very 
often.  He noted the past year was worse than the previous 
year because teachers were trying to hold onto their jobs.  
The veteran indicated that he had never been hospitalized on 
an acute psychiatric unit and that he had never attempted 
suicide.  He reported that he did have bad periods where he 
had thought about suicide.  He stated that he did not have 
thoughts about harming other people since he got back from 
the war and that he had basically cut himself off from other 
people.  

The examiner reported that the veteran was very anxious 
throughout the examination, but that he was genuine.  The 
examiner indicated that the veteran had adequate eye contact, 
that he was casually dressed, that he was not malodorous, and 
that he was cooperative and attentive.  The examiner stated 
that the veteran was alert and oriented to person, place, and 
time.  It was noted that the veteran showed no obvious 
psychomotor retardation or agitation and that his speech was 
spontaneous, but that it had an anxious quality to it.  The 
examiner indicated that the veteran's affect was anxious, 
that his thought content centered on the traumatic events 
that he had experienced in Vietnam, and that he was not 
tearful.  It was noted that the veteran did not have many 
friends by the sounds of it and that he showed no delusional 
features.  The examiner indicated that the veteran did not 
appear to be responding to any internal stimuli, such as 
auditory hallucinations, and that his thought processes were 
coherent.  The examiner stated that the veteran had continued 
to underachieve occupationally all the previous years and 
that it took him a long time just to get his teaching degree.  
It was reported that the veteran had some insight into his 
condition, but that he did not want to take any medication 
other than sleeping pills.  The diagnosis was PTSD, 
unspecified, chronic.  A GAF score of 43 was assigned.  

VA treatment records dated from July 2003 to September 2005 
show that the veteran was treated for PTSD, as well as other 
psychiatric diagnoses, on numerous occasions.  An April 2005 
VA treatment entry noted that the veteran used to work as 
substitute teacher until the previous June when he stopped 
due to injuries to his back.  A brief mental status 
evaluation indicated that the veteran was casually dressed, 
cooperative, and that he had good eye contact.  The examiner 
indicated that the veteran's speech was coherent, that his 
mood was euthymic, that his affect was in the full range and 
appropriate and that he denied suicidal or homicidal plans.  
A diagnosis of PTSD and a GAF of 60 was assigned.  A July 
2005 entry related essentially the same mental status 
evaluation.  It was noted that the veteran reported that he 
had not worked since June 2004.  The diagnosis was PTSD and a 
GAF score of 60 was assigned.  

The most recent September 2005 VA psychiatric examination 
report noted that the veteran reported that he did not like 
to watch television news coverage due to seeing beheaded and 
mutilated bodies in Vietnam.  It was noted that the veteran 
had essentially isolated himself since coming back from the 
war.  He reported that he had few friends and referred to one 
friend who he served with in Vietnam who he talked to on the 
phone roughly three times a week on average.  It was noted 
that the veteran continued to be single and that he had no 
children.  He stated that he worked for a railroad for 
fourteen years and that he was getting a railroad retirement.  
The veteran also reported that he also worked as a commercial 
art instructor before getting a teaching degree in the later 
1990s.  He stated that he had worked as a substitute teacher 
for six years, but he had not worked as a substitute teacher 
since June 2004.  It was noted that the veteran was quite 
socially isolated.  He reported that he did not like to go 
shopping because he didn't like being around crowds of 
people.  He stated that he was interested in art, but that he 
did not have other hobbies.  The veteran indicated that he 
did not sleep well because he had to go to the bathroom due 
to diabetes on top of his chronic sleep problems from PTSD.  
He also stated that a back problem had affected his sleep.  
It was reported that the veteran had no acute psychiatric 
hospitalizations and that he had never attempted suicide.  He 
stated that four of his siblings had already passed away.  It 
was noted by the examiner that the veteran an April 2005 VA 
psychiatric report relating a GAF score of 60 was clearly 
overestimated.  

The examiner reported the veteran was casualty dressed, 
adequately groomed, not malodorous, and that he had adequate 
eye contact.  The examiner indicated that the veteran was 
cooperative and attentive.  It was noted that the veteran was 
alert, and oriented to person, place, and time.  The examiner 
indicated that there was no obvious psychomotor retardation 
or agitation and that the veteran's speech was spontaneous, 
but that it had a somewhat discouraged tone throughout.  The 
examiner noted that the veteran's affect was constricted, 
that he did not smile once, and that he was serious 
throughout the examination.  It was reported that the veteran 
was not tearful at any point and that he continued to have 
thought content centered on memories of death and destruction 
that he saw in Vietnam.  The examiner indicated that the 
veteran showed no delusional features and that he did not 
appear to be responding to any internal stimuli such as 
auditory hallucinations.  The examiner stated that the 
veteran's thought processes were coherent and that he had 
fair insight into his condition.  It was noted that the 
veteran worked a substitute teacher until June 2004 when he 
was no longer needed by the school district and that he had 
been there for six years.  The examiner stated that the 
veteran had fair judgment and that he was not a danger to 
himself or others.  The examiner indicated that the veteran's 
activities of daily living were generally adequate, but that 
he had been bothered by a back problem for the previous three 
months.  

The diagnosis was PTSD, chronic, unspecified.  A GAF score of 
43 was assigned.  The examiner commented that the veteran had 
continued to struggle with the same type of symptoms that he 
had when he was seen by the examiner a little over two years 
ago.  The examiner stated that the veteran was not any better 
for sure, even though he had been in ongoing psychiatric 
treatment at a VA mental health clinic.  

The medical evidence shows that although the veteran had 
worked as a substitute teacher for years, he last worked in 
June 2004 when he was no longer needed by the school 
district.  The veteran is also receiving a railroad 
retirement as he had worked for a railroad for fourteen 
years.  The veteran has never married and has no children.  
He has few friends, although he does talk to one friend in 
particular about three times a week on the phone.  The most 
recent September 2005 VA psychiatric examination report 
indicated a GAF score of 43, suggesting serious social and 
industrial impairment (such as no friends and unable to hold 
a job).  The VA examiner indicated that the veteran continued 
to struggle with the same type of symptoms that he had when 
he was seen two years earlier.  The examiner also stated that 
the veteran's activities of daily living were generally 
adequate, but that he had been bothered by back problems.  
Other recent VA treatment entries dated in April and July 
2005 have indicated GAF scores of 60, suggesting moderate 
symptoms.  The May 2003 VA psychiatric examination report 
related a GAF score of 43 indicating serious symptoms.  Other 
treatment entries since 1998 have shown GAF scores from 
ranging from 45 to 70 suggesting serious, moderate, and mild 
symptoms.  

The Board notes that the evidence as a whole demonstrates 
that the veteran's PTSD is no more than 50 percent disabling.  
The Board cannot conclude, based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms, as required for a 
70 percent schedular rating.  The veteran has not been shown 
to have such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  The medical evidence does not support such a 
finding.  All the medical evidence cited above would only 
provide negative evidence against the claim for a rating 
above 50 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has been no more than 50 percent disabling 
since July 28, 1998, when service connection became 
effective.  

As the preponderance of the evidence is against the claim for 
a higher rating for PTSD, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) is 
warranted.  In the instant case, however, there has been no 
showing that the service-connected disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of a higher rating on a schedular 
basis.  Referral of this case for consideration of an extra-
schedular evaluation is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial higher rating for PTSD is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


